NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                    Submitted May 6, 2009*
                                     Decided May 7, 2009

                                             Before

                            FRANK H. EASTERBROOK, Chief Judge

                               JOEL M. FLAUM, Circuit Judge

                               TERRENCE T. EVANS, Circuit Judge

No. 08‐1798

PAUL OLSSON,                                          Appeal from the United States District
     Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 07 C 6436
MARK C. CURRAN, JR.,
    Defendant‐Appellee.                               Wayne R. Andersen,
                                                      Judge.



                                           O R D E R

       Paul Olsson, a detainee in the Lake County Jail, is awaiting trial in Illinois state court
on multiple counts of criminal sexual assault.  He filed a petition for a writ of habeas corpus
in federal court, see 28 U.S.C. § 2241, arguing that the Illinois state court denied him his right


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED. R. APP. P.
34(a)(2).
No. 08‐1798                                                                                 Page 2

to counsel, a speedy trial, and due process.  The district court abstained under Younger v.
Harris, 401 U.S. 47 (1971), finding that Olsson had not exhausted his state‐court remedies
and had not presented any special circumstances justifying granting his petition.  We affirm
the district court’s dismissal of Olsson’s petition.   
 
         Olsson was a tennis instructor.  In 2005, he was charged in the Circuit Court of Lake
County, Illinois, with sexually assaulting several of his students—all teenage and pre‐teen
girls.  Although represented by retained counsel, Olsson himself submitted three affidavits
from eyewitnesses to his arrest in a bid to suppress evidence gained at his arrest.  The judge
removed the affidavits from the record because Olsson was represented by counsel. 
Angered at the removal of the affidavits from the record, Olsson fired his attorney, and a
public defender was appointed to him.

       Soon thereafter, the court found Olsson unfit to stand trial and transferred him to the
Elgin Mental Health Center.  Five months later, the state court once again found him unfit. 
Finally, while this appeal was pending, the staff at the mental health center found Olsson
competent and transferred him back to the Lake County Jail for a fitness hearing.

        Olsson’s petition for a writ of habeas corpus and his appellate brief contain an
abundance of claims for us to sift through.  Olsson argues generally that the court
unlawfully conspired with his retained counsel and the prosecutor to remove affidavits
from the record, and that the state court lost jurisdiction of his case as a result of this
conspiracy.  According to Olsson, this conspiracy forced him to fire his retained attorney,
thus denying him his Sixth Amendment right to counsel.  He also argues that the court
violated his speedy‐trial rights in two ways.  First, he maintains that the time he spent
“maliciously and involuntarily” committed to a mental health facility should be charged
against the state for speedy trial purposes.  Second, he argues that the time he spent trying
to replace counsel—he claims he contacted over 50 prospective lawyers who would not
“touch [his] case with a 10‐foot pole”— should be charged against the state as well.

         Federal courts must abstain from interfering with state court criminal proceedings
involving important state interests, as long as the state court provides an opportunity to
raise the federal claims and no “exceptional circumstances” exist.  Stroman Realty, Inc., v.
Martinez, 505 F.3d 658, 662 (7th Cir. 2007).  See also Younger, 401 U.S. at 43.  Relief for state
pretrial detainees through a federal petition for a writ of habeas corpus is generally limited
to speedy trial and double jeopardy claims, and only after the petitioner has exhausted
state‐court remedies.  Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 489‐92 (1973);
Younger, 401 U.S. at 49; Stroman Realty, Inc., 505 F.3d at 662; Neville v. Cavanagh, 611 F.3d 673,
675 (7th Cir. 1979). See also In re Justices of Superior Court Dep’t of Mass. Trial Court, 218 F.3d
No. 08‐1798                                                                               Page 3

11, 19 (1st Cir. 2000) (holding that federalism concerns required district court to abstain
from considering pretrial habeas‐corpus petition).
  
        Although Olsson raises a speedy‐trial claim, by his own admission he has not
exhausted his state‐court remedies, nor has he presented any exceptional circumstances to
justify enjoining his state criminal proceeding.  See United States v. Castor, 937 F.2d 293, 296‐
97 (7th Cir. 1991).  He claims that if he presented a speedy‐trial claim in state court.  He
would waive his right to challenge the court’s jurisdiction.  And he complains that the state
court ignored his repeated objections to its jurisdiction based on the alleged conspiracy.  But
Olsson has not been prevented from bringing his constitutional claims in state court. He
simply refuses to do so under the misguided assumption that it would waive his
jurisdiction argument.  See People v. Flowers, 802 N.E.2d 1174, 1182 (Ill. 2004) (“[l]ack of
subject matter jurisdiction is not subject to waiver”); People v. Speed, 743 N.E.2d 1084, 1088
(Ill. App. Ct. 2001).  Olsson has failed to show that the state court did not give him an
adequate opportunity to present his constitutional claims.  See Castor, 937 F.3d at 297. 

        None of Olsson’s other claims justify federal court interference in his state criminal
proceeding, and the district court properly abstained from interfering in Olsson’s criminal
case, see Martinez, 505 F.3d at 662.  We AFFIRM the court’s dismissal of his petition.